I concur in the result, which remands the case for further development, and I find no fault with the syllabus. The body of the opinion gives me some concern. Being of the opinion that the record does not show a case of total permanent disability, but only partial disability arising out of an injury to an arm, I am unable to agree that the claimant is entitled to full compensation, for the remainder of his life, for an injury sustained in 1903, and before the compensation law was enacted, and I think the opinion would justify such an award. While I would give consideration to such former injury, as bearing on the result of the recent injury, and affecting the ability of the claimant to perform work, I would limit such consideration to the ascertainment of the percentage of disability created by the recent injury, and within the total compensation allowable therefor in case of a normal man. It is quite apparent that the claimant having lost one arm in 1903, an injury to the remaining one is more serious than it would have been had the earlier injury not been sustained; but I cannot agree that, in a case where the injury is less than the total loss of the remaining arm or its equivalent, we are warranted in allowing compensation beyond the total which may be awarded for the recent injury. If, under the holding of the court, compensation be allowed beyond that permissible for the recent injury, such compensation necessarily covers an injury sustained more than thirty years ago and before compensation laws were in effect in this state. If this were a case where the loss of the remaining arm *Page 603 
resulted in total disability, compensation might be justified on that basis rather than for the loss of a particular member; but where the injury only lessens the use of the remaining arm, as I think this case discloses, I am unable to see that we should give consideration to the former injury except as the same may tend to justify an increase of compensation for the disability created by the recent one.